 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Michael Reno, et al.,                              Case No.: 2:18-cv-840-APG-NJK

 4                         Plaintiffs,                NOTICE OF PENDENCY OF
                                                      COLLECTIVE ACTION LAWSUIT
 5 v.
                                                      UNDER THE FAIR LABOR
 6 Western Cab Company, et al.,                       STANDARDS ACT

 7                         Defendants.

 8

 9 TO:     All taxicab drivers employed by defendants from May 9, 2015 through
           March 8, 2019.
10
     RE:   Fair Labor Standards Act lawsuit filed by Michael Reno, Eric Kiefaber,
11         Dennis Rhoades, Jason Harris, Premier Tamayo, Wilfredo Allanigue, and
           Aries Bihasa (“plaintiffs” or “named plaintiffs”) against Western Cab
12         Company, Helen Tobman Martin, Marilyn Tobman Moran, Janie Tobman
           Moore, Martha Sarver, and Jason Awad (“defendants”).
13

14                                         INTRODUCTION

15         The purpose of this notice is to inform you of the existence of a lawsuit in which you may
   be “similarly situated” to the named plaintiffs; advise you of how your rights may be affected by
16 this lawsuit; and instruct you on the procedure for participating in this lawsuit, if you choose to
   do so.
17
           This Notice is not an expression by the court of any opinion as to the merits of any claims
18 or defenses asserted by any party to this action as those issues have not been decided.

19                                DESCRIPTION OF THE LAWSUIT

20         This lawsuit was filed on May 9, 2018. The plaintiffs allege, and defendants deny, that
   defendants violated the Fair Labor Standards Act. Specifically, the plaintiffs claim that they are
21 owed minimum wages under federal law. The plaintiffs claim that they were not at all times
   compensated with the federally required minimum wage based upon the defendants’ practice of
22 requiring their taxicab drivers to pay for the cost of gasoline to operate their taxicabs. The
   plaintiffs are seeking unpaid minimum wages and liquidated damages in an amount equal to the
23 unpaid minimum wages owed to them under the Fair Labor Standards Act. Defendants dispute
   plaintiffs’ claims and deny that they are liable to the plaintiffs for any minimum wage pay.
 1                              DESCRIPTION OF A COLLECTIVE ACTION

 2          A collective action is a lawsuit in which the claims of a group of people are decided in a
   single court proceeding. In a collective action brought pursuant to the Fair Labor Standards Act,
 3 individuals who are part of the group of persons on whose behalf the action is brought must
   consent to join the action and have their individual claims decided in the action.
 4
                                    COMPOSITION OF THE CLASS
 5
            The named plaintiffs seek to sue on behalf of themselves and also on behalf of other
 6 employees with whom they are similarly situated. Specifically, plaintiffs seek to sue on behalf of
   all taxicab drivers employed by defendants from May 9, 2015 through March 8, 2019.
 7
                        YOUR RIGHT TO PARTICIPATE IN THIS LAWSUIT
 8
            If you are an individual within the above described group and you wish to participate in
 9 this case, you may join this case by mailing the enclosed “Consent To Join” form to plaintiffs’
   counsel at the following address:
10
   Leon Greenberg Esq.
11 2965 S. Jones Blvd., Suite E-3
   Las Vegas, NV 89146
12
            If you want to join this lawsuit, you must send the form to Leon Greenberg so he has time
13 to file it with the Court on or before 90 days from the issuance of this notice which is June 6,
   2019. If you do not return the “Consent to Join” form you will not be participating in this
14 lawsuit.

15                            LEGAL EFFECT OF JOINING THIS SUIT

16         If you choose to join this case, you will be bound by the decision of the court, whether it
   is favorable or unfavorable. The attorneys for the plaintiffs are being paid on a contingency fee
17 basis, which means that if there is no recovery, the plaintiffs will not have to pay attorneys’ fees
   to plaintiffs’ attorneys. If the plaintiffs prevail in this litigation, the attorneys for the plaintiffs
18 will request that the Court either determine or approve the amount of attorneys’ fee and costs
   they are entitled to receive for their services.
19
           If you sign and return the “Consent to Join” form you are agreeing to designate Leon
20 Greenberg and Dana Sniegocki to be your attorneys for purposes of this case unless you indicate
   through a separate filing with the Court that you will be represented by another attorney or will
21 be representing yourself without an attorney.

22                         LEGAL EFFECT OF NOT JOINING THIS SUIT

23          You do not have to join this lawsuit. If you do not wish to participate in this lawsuit, then
     do nothing. If you choose not to join this lawsuit, you will not be affected by any judgment or

                                                       2
 1 settlement rendered in this lawsuit, whether favorable or unfavorable to the plaintiffs and will
   receive no money (if any money is collected for the plaintiffs) from this lawsuit. If you choose
 2 not to join this lawsuit, you are free to file your own lawsuit under the Fair Labor Standards Act.

 3                   STATUTE OF LIMITATIONS ON POTENTIAL CLAIMS

 4          The minimum period of time that you may collect unpaid wages under the Fair Labor
     Standards Act is two (2) years from when you worked the time for which you were not paid
 5   proper minimum wage. If the Defendants’ failure to pay minimum wages was willful, then the
     maximum period of time that you may collect unpaid overtime wages under the Fair Labor
 6   Standards Act is three (3) years from when you worked the time for which you were not paid
     such wages. The statute of limitations continues to run until you file with the court a written
 7   consent to join this lawsuit or you file your own lawsuit to collect unpaid overtime or minimum
     wages.
 8                                  NO RETALIATION PERMITTED

 9        Federal law prohibits defendants from discharging you or retaliating against you because
   you have exercised your rights under the Fair Labor Standards Act to collect unpaid overtime
10 wages.

11            YOUR IMMIGRATION STATUS DOES NOT MATTER IN THIS CASE

12          You are entitled to be paid overtime wages and minimum wages under the Fair Labor
     Standards Act even if you are not otherwise legally entitled to work in the United States.
13
               IF YOU PREVIOUSLY SIGNED AN ARBITRATION AGREEMENT
14
           If you signed an arbitration agreement with Western Cab, you may choose to join this
15 lawsuit. However, the arbitration agreement may bar your participation in the later stages of this
   collective action.
16
                        YOUR LEGAL REPRESENTATIVE IF YOU JOIN
17
           If you choose to join this lawsuit, you may be represented by your own attorney,
18 represent yourself, or be represented by the attorney for the plaintiffs. If you join this case and
   you do not advise the Court in writing that you are being represented by other counsel or
19 representing yourself, your counsel in this action will be:

20 Leon Greenberg, Esq.
   Dana Sniegocki, Esq.
21 2965 S. Jones Blvd., #E-3
   Las Vegas, NV 89146
22
   ////
23 / / / /



                                                    3
 1                                     FURTHER INFORMATION

 2        The deadline for filing a “Consent to Join” form is 90 days from the issuance of this
   notice which is June 6, 2019. Answers to questions about this lawsuit may be obtained by
 3 contacting:

 4 Leon Greenberg, Esq.
   2965 S. Jones Blvd., #E-3
 5 Las Vegas, NV 89101
   (702) 383-6085
 6 Email: leongreenberg@overtimelaw.com
   E-mail Communications are Preferred
 7

 8           The court has taken no position in this case regarding the merits of the plaintiffs’ claims
     or of the defendants’ defenses.
 9

10 THE DATE OF ISSUANCE OF THIS NOTICE IS MARCH 8, 2019.

11
                         DO NOT CONTACT THE CLERK OF THE COURT
12
            Dated: March 8, 2019.
13

14                                                         __________________________________
                                                           ANDREW P. GORDON
15                                                         UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23



                                                      4
